Title: From Louisa Catherine Johnson Adams to George Washington Adams, 22 September 1820
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					My Dear George
					Washington Baltimore 22 Sept 1820
				
				My absence from the City must plead My excuse for not sooner congratulating you on your success in obtaining the prize and still more on the probability of your obtaining a reputation as an Orator one of the most essential requisites for a Publick man in our Country—It is a talent which may be considered as leading most directly and immediately to promotion and frequently to the highest Stations in our Government—You will perhaps be surprized at my differing with you in opinion concerning your superiority in writing to speaking I have always thought you excelled more in the latter and that you did not pay sufficient attention to the choice of words or language to attain a correct and elegant style—It is an error easily acquired and extremely difficult to conquer but practice and experience produce wonderful effects and almost always favorable results. Do not therefore lose courage but persevere in your industry and I promise you the fullest reward—  Last Evening I was at Susana Buchanans Wedding and left her as Mrs. Newman to all appearance perfectly happy and delighted at her prospects which are as fair as prudence and industry can make them her Husband is a Yankee and said to be an amiable clever fellow.—The entertainment was handsome and quite poetical there being four Tables on which the confectionary was placed representing the four Seasons producing on the whole a very pretty effect—Weddings are to me the dullest things in creation and the one of last evening was not more agreeable to me than others more especially as I was quite a Stranger to the largest part of the company—I returned out home at Ten o clock and left the party in high glee—I intended to have gone part of my way home to Washington this evening but in consequence of the indisposition of my Coachman I am obliged to postpone my return untill tomorrow morning and you of course will not receive this Letter so soon by one day from your affectionate Mother
				
					L. C. A.
				
				
			